August 31, 2007


Mr. Anthony G. Brocato
Law Offices of Anthony G. Brocato
550 Fannin Street, Suite 230
Beaumont, TX 77701
Mr. David M. Gunn
Beck, Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010

RE:   Case Number:  06-0293
      Court of Appeals Number:  09-05-00338-CV
      Trial Court Number:  E-172,354

Style:      ROBERT F. FORD, JR.
      v.
      EXXON MOBIL CHEMICAL COMPANY, A DIVISION OF EXXONMOBIL CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.   (Justice  O'Neill  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lolita Ramos  |
|   |Ms. Carol Anne    |
|   |Flores            |